       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 1 of 21 PageID: 1



James E. Cecchi
Lindsey H. Taylor
CARELLA, BYRNE, CECCHI
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700

Linda P. Nussbaum
NUSSBAUM LAW GROUP, P.C.
1211 Avenue of the Americas, 40th Floor
New York, NY 10036
(917) 438-9189

Counsel for Plaintiffs and the Proposed Class

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CASEY STERK and KEVIN MAHER,                        Civil Action No.
 individually and on behalf of all others
 similarly situated,

                       Plaintiffs,
                                                               COMPLAINT and
 v.                                                         DEMAND FOR JURY TRIAL

 THE BANK OF NOVA SCOTIA, COREY
 FLAUM, and JOHN DOES 1-25

                       Defendants,


        Plaintiffs file this civil action under Section 9(a) and 22(a) of the Commodity Exchange

Act (“CEA”), Rule 23 of the Federal Rules of Civil Procedure, and common law for damages,

costs of suit, and other relief as may be just and proper, each on behalf of itself and a class of those

similarly situated (“Class” as defined below) against Defendants Bank of Nova Scotia, Corey

Flaum, and John Does 1-25 for Defendants’ unlawful and intentional manipulation of precious

metals futures contracts. Based upon personal knowledge, information, belief, and investigation

of counsel, Plaintiffs specifically allege:
          Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 2 of 21 PageID: 2



                                        INTRODUCTION

          1.     Between at least January 2008 and until at least July 2016 (the “Class Period”),

Defendants Bank of Nova Scotia, Corey Flaum, and John Does 1-25 engaged in fraudulent and

manipulative trading practices in connection with the purchase and sale of gold, silver, platinum,

and palladium futures contracts (“precious metals futures contracts”) traded on the New York

Mercantile Exchange (“NYMEX”) and the Commodity Exchange, Inc. (“COMEX”) in violation

of the Commodity Exchange Act, 7 U.S.C. § 1 et seq. (“CEA”) and the common law.

          2.     Defendants consist of a group of precious metals traders and their employer. Corey

Flaum and John Doe Defendants’ actions were within the scope of their employment with

Defendant Bank of Nova Scotia.

          3.     On August 13, 2020, Defendant Bank of Nova Scotia entered into a Deferred

Prosecution Agreement with the United States Department of Justice in connection with the above

conduct. There, Defendant Bank agreed to pay $60,451,102—including $42,000,000 in criminal

fines.1

          4.     Defendant Bank agreed that the above facts established “beyond a reasonable doubt”

that Defendants “knowingly and intentionally attempt[ed] to manipulate the price of certain

commodities for future delivery, namely gold, silver, platinum, and palladium futures contracts.”2

          5.     Defendant Bank agreed under penalty of being subject to prosecution, that it shall

not make any public statement “in litigation or otherwise, contradicting the acceptance of




1
          United States v. Bank of Nova Scotia, No. 20-cr-707 ECF Nos. 1-2 (D.N.J. Aug. 19, 2020).
2
        Id. at ECF No. 2 Attachment A (declaring that Defendant Bank would not contradict the
Statement of Facts should the government pursue the deferred prosecution; the facts there
“establish beyond a reasonable doubt the charges set forth. . . “).
                                                 2
       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 3 of 21 PageID: 3



responsibility by the Company set forth [in the Deferred Prosecution Agreement] or the facts

described in the attached statement of facts.”3

        6.       On July 25, 2019, Defendant Corey Flaum pled guilty to one count of attempted

commodities price manipulation. He “knowingly and intentionally manipulated and attempted to

manipulate the price of certain commodities for future delivery, namely precious metals futures

contracts. . . .”4

        7.       Defendants engaged in a long running illicit scheme to “spoof” the market for

futures contracts—contracts to enter into a future transaction at a predetermined price. Defendants

placed legitimate buy and sell orders, and would then place manipulative orders to artificially drive

the price in a favorable direction for Defendants. After the legitimate order was executed,

Defendants would cancel the manipulative orders before the manipulative orders could be

executed.

        8.       Accordingly, the spoof orders were designed to, and did, artificially move the prices

of NYMEX and COMEX precious metals futures and options contracts during the Class Period in

a direction that was favorable to Defendants, but unfavorable to Plaintiffs.

        9.       Defendants’ deliberate acts distorted price signals and manipulated the prices of

NYMEX and COMEX precious metals futures and options contracts during the class period.

Defendants’ actions were intended to, and did, induce other market participants, such as the

Plaintiffs, to trade against Defendants’ genuine orders.

        10.      But for Defendants’ misleading inducements,           Plaintiffs and other market

participants would not have traded.


3
        Id. at ¶ 33.
4
        U.S. v. Flaum, No. 19-338 ECF No. 2 ¶ 2 (E.D.N.Y. 2019).
                                                   3
       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 4 of 21 PageID: 4



                                 JURISDICTION AND VENUE

       11.      Gold, silver, platinum, and palladium are “commodities” and are the “commodities

underlying” the futures and options contracts traded on the NYMEX and COMEX, as those terms

are defined and used in Sections 1(a)(4) and 22 of the CEA, 7 U.S.C. §§ 1a(4) and 25(a)(1)(D),

respectively.

       12.      The Court has subject matter jurisdiction over this action pursuant to 7 U.S.C. § 1

et seq. and 28 U.S.C. §§ 1331 and 1337.

       13.      The Court has personal jurisdiction over Defendants pursuant to Section 22 of the

CEA, as Defendants transact business in this District. Furthermore, Defendants admitted that the

conduct in the Information, which explains the basis of Plaintiffs’ injury, occurred in the “District

of New Jersey, and elsewhere. . . .”5

       14.      Defendant Bank has also consented to this Court’s personal jurisdiction on these

facts when it explicitly consented to the filing of the Information in this District.

       15.      Venue is proper in the District of New Jersey pursuant to 7 U.S.C. § 25(c) and 28

U.S.C. § 1391(b)(2), as Defendants admitted that the conduct alleged happened in this District and

elsewhere. Furthermore, hearing the complaint in this venue would serve judicial economy as the

Court is familiar with the facts, the underlying conduct, and the sophisticated subject matter of the

complaint.

       16.      Defendants made use of the means and instrumentalities of transportation or

communication in, or the instrumentalities of, interstate commerce, or of the mails in connection

with the unlawful acts and practices and courses of business alleged in this complaint.




5
       Id. at ECF No. 1 ¶¶ 1, 10.
                                                  4
       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 5 of 21 PageID: 5



                                            PARTIES

I.      Plaintiffs

       17.     Plaintiff Casey Sterk is an individual who resides in Encinitas, California. Mr.

Sterk transacted in silver, gold, and platinum futures contracts at artificial prices proximately

caused by Defendants’ manipulative conduct. As a result, Mr. Sterk was damaged and suffered

legal injury to his business or property.

       18.     Plaintiff Kevin Maher is an individual who resides in Cambridge, New York. Mr.

Maher transacted in silver, gold, and platinum futures contracts at artificial prices proximately

caused by Defendants’ manipulative conduct. As a result, Mr. Maher was damaged and suffered

legal injury to his business or property.

II.    Defendants

       19.     Defendant Bank of Nova Scotia is a corporation headquartered at 44 King Street

West Toronto, Ontario, Canada. Defendant’s US based Traders transacted in precious metals

futures and options contracts on NYMEX and COMEX throughout the Class Period.

       20.     Defendant Flaum was employed by Defendant Bank of Nova Scotia during the

Class Period. Defendant Flaum pled guilty to one count of attempted commodities price

manipulation related to and forming the basis of the allegations herein.

       21.     John Does 1-25 are other precious metals traders employed by Defendant Bank of

Nova Scotia that participated in, facilitated, and assisted with the manipulation and unlawful

conduct alleged herein. These defendants are both known and unknown to the United States

Attorney.




                                                5
         Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 6 of 21 PageID: 6



                                  FACTUAL ALLEGATIONS

I.       Overview of Precious Metals Futures

         22.    The CME Group is comprised of four Designated Contract Markets (“DCMs”).6

The CME Group is also the holding company and the parent of the NYMEX and COMEX. The

CME Group’s Global Headquarters is located at 20 South Wacker Drive, Chicago, Illinois 60606.

         23.    CME Globex, which is owned and operated by the CME Group, is an electronic

trading platform used to trade futures and options contracts. CME Globex is an open access

marketplace that allows a market participant to directly enter his or her own trades and participate

in the trading process. This includes the ability to view the book of order and real time price data

virtually 24 hours a day.

         24.    To access CME Globex, customers must have a CME Group clearing firm

relationship, CME Group-certified trading application and connectivity to CME Globex.7 Thus,

anyone who has an account with a Futures Commission Merchant (“FCM”)8 or an Introducing

Broker, can trade on CME Globex.9

         25.    CME Globex falls within the Commodity Futures Trading Commission’s definition

of an “exchange” i.e., “[a] central marketplace with established rules and regulations where buyers

and sellers meet to trade futures and options contracts or securities.”10


6
         The DCMs are CME, CBOT, COMEX, and NYMEX.
7
         CME       Globex       Reference        Guide,                p.       5        (available
athttps://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
8
        An FCM is an individual or organization involved in the solicitation or acceptance of buy
or sell orders for futures or options on futures in exchange for a commission or other assets from
customers.
9
        CME      Globex      Reference       Guide,     p.                  2    (available       at
https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
10
     https://www.cftc.gov/ConsumerProtection/EducationCenter/CFTCGlossary/glossary_e.html.
                                                  6
       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 7 of 21 PageID: 7



       26.       A variety of CME Group products are available to trade on the CME Globex

platform including, but not limited to, precious metals futures and options contracts.11

       27.       A futures contract is a legally binding, standardized agreement to buy or sell a

standardized commodity, specifying quantity and quality at a set price on a future date (the delivery

date). In practice, very few futures contracts, which are traded each year, are satisfied by the

delivery of the underlying commodity.

       28.       There are two sides to a futures contract a “long” side and a “short” side. The “long”

side is the buyer of the futures contract. This means that the person with the “long” side is obligated

to take delivery and pay for the commodity at the agreed upon future delivery date.

       29.       The “short side” is the seller of the contract. This means that the person with the

“short” side is obligated to make delivery of the underlying commodity on the agreed upon future

delivery date.

       30.       Very few futures contracts are satisfied by delivery as most long buyers and short

sellers will offset or roll their obligation. To offset a futures contract the individual must execute

a trade which is the opposite of the position they currently have. For example, if an individual buys

one long futures contract set for delivery in December to offset that trade, they must sell one short

futures contract of the same futures set to delivery in December.

       31.       An options contract is an agreement that gives the buyer, or “option holder,” the

right, but not the obligation, to either buy or sell something at a specified price during a specified

time period. The buyer of an option pays an “option premium” to the seller for the right to buy

(call option) or sell (put option) the underlying commodity.



11
        CME      Globex      Reference       Guide,                p.       5       (available       at
https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
                                                   7
       Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 8 of 21 PageID: 8



       32.     A “call option” confers upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price) within a specific period of time. Conversely,

the seller of a “call option” is obligated to deliver a long position in the underlying commodity if

the buyer opts to exercise the option. This means the call buyer will profit when the underlying

asset increases in price, and the seller profits when the underlying asset decreases in price.

       33.     A “put option” confer upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price within a specific period of time. The seller of a put option

then has the obligation to buy the underlying commodity at the strike price if the option is exercised.

A put option becomes more valuable as the price of the underlying stock depreciates relative to

the strike price. Conversely, a put option loses its value as the underlying stock increases. It also

decreases in value as the expiration date approaches.

       34.     The COMEX Gold Futures Contract (“GC”) is a futures contract where the

underlying commodity is 100 troy ounces of gold. COMEX gold futures contracts are listed on the

COMEX and traded electronically on the CME’s Globex platform.12

       35.     The COMEX Gold Options Contract (“OG”) is an options contract where the

underlying contract is one COMEX Gold futures contract. COMEX gold options contracts are

listed on the COMEX and traded electronically on the CME’s Globex platform.13

       36.     The NYMEX Palladium Futures Contracts (“PA”) have an underlying contract

commodity is 100 troy ounces palladium. NYMEX palladium futures contracts are listed on the




12
       See https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_futures.html.
13
       https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_options.html.
                                                  8
         Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 9 of 21 PageID: 9



NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.14

         37.    The NYMEX Palladium Options Contracts (“PAO”) have an underlying contract

of one NYMEX Palladium futures contract. NYMEX palladium options contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.15

         38.    The NYMEX Platinum Futures Contract (“PL”) have an underlying commodity of

50 troy ounces of platinum. NYMEX platinum futures contracts are listed on the NYMEX, subject

to the rules and regulations of NYMEX, and traded electronically on the CME’s Globex

platform.16

         39.    The NYMEX Platinum Options Contract (“PO”) have an underlying contract of

one NYMEX Platinum futures contract. NYMEX platinum options contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the CME’s

Globex platform.17

         40.    The COMEX Silver Futures Contract (“SI”) is a futures contract where the

underlying commodity is 5,000 troy ounces of silver. COMEX silver futures contracts are listed

on the COMEX, subject to the rules and regulations of COMEX, and traded electronically on the

CME’s Globex platform.18




14
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_futures.html
15
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_options.html
16
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_futures.html
17
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_options.html
18
     https://www.cmegroup.com/trading/metals/
                                                9
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 10 of 21 PageID: 10



        41.     The COMEX Silver Options Contract (“SO”) is a futures contract where the

underlying commodity is one COMEX Silver futures contract. COMEX silver futures contracts

are listed on the COMEX, subject to the rules and regulations of COMEX, and traded

electronically on the CME’s Globex platform.19

        42.     Spoofing is a disruptive and prohibited trading practice. It is the act of entering an

order or causing an order with the intent to cancel the order before execution or to modify the order

to avoid execution. This is typically done to generate selling or buying interest in a specific contract

and creates a misleading and artificial appearance of buy-or sell-side pressure.20

        A.      Defendants Manipulated the Prices of NYMEX and COMEX Precious
                Metals Futures and Options Contracts to Artificial Levels Throughout the
                Class Period.
        43.     The social benefits that justify commodity futures trading are (a) price discovery,

(b) efficient risk-transfer, and (c) price stabilization. See Cargill. Inc. v. Hardin, 452 F.2d 1154,

1156-58 (8th Cir. 1971). Price manipulation destroys all three of these benefits. Cargill, 452 F.2d

at 1156- 58.

        44.     To reap those social benefits commodities traders must be acting in accordance with

the standard behavior of acting in an economic and economically rational manor.

        45.     When an organization or an individual fails to act in an economic or economically

rational manor those actions (or lack of actions) are deemed to be pursuant to a manipulative

scheme.




19
  https://www.cmegroup.com/trading/metals/precious/silver_contractSpecs_options.html?option
ProductId=193#option ProductId=193
20
          https://institute.cmegroup.com/courses/market-regulation/modules/disruptive-practices-
prohibited-spoofing
                                                  10
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 11 of 21 PageID: 11



       46.      An example of a failure to act in accordance with the social benefits of commodities

futures trading is by “spoofing,” and creating an illusion in the market to benefit from the false

market movement they created. Such actions were taken by the Defendants over the Class Period.

       47.      Instead of acting in an economically rational manor, the Defendants perpetrated a

sophisticated manipulative scheme in which they injected materially false and illegitimate signals

of supply and demand into the market in order to (a) induce other market participants to trade

against Defendants’ genuine orders (i.e., orders that Defendants did want to execute) on the

opposite side of the market from the spoof orders at prices, quantities, and times at which Plaintiffs

and the other market participants otherwise would not have traded, and (b) financially benefit

Defendants.

       48.      Defendants routinely placed electronic orders to buy and sell NYMEX and

COMEX Precious Metals Futures Contracts with the intent to cancel those orders before execution

to make profits and avoid losses.

       49.      A specific example of Defendants’ manipulative behavior took place on December

31, 2015. On that date, at approximately 11:39:10.679 (Central Standard Time), Defendant Flaum,

while working on behalf of and within the scope of his employment with Defendant Bank, placed

a genuine offer to sell five gold futures contracts at the price of $1060.40. Less than 90 seconds

later, Flaum placed a manipulative order to buy 245 gold futures contracts at the price of $1059.90.

       50.      Defendants placed the manipulative buy order with the intent to cancel the offer

before it could be executed. This sent materially false and illegitimate signals of supply and

created an “illusion of demand” in the market, with the purpose of artificially moving the market

price higher.




                                                 11
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 12 of 21 PageID: 12



        51.     Defendants’ conduct did indeed artificially push the market price higher, and thus

Defendants’ genuine offer executed. Less than two seconds after Defendants’ sale order executed,

Flaum, again within the scope of his employment with Defendant Bank, cancelled the manipulative

order in its entirety.

        52.     Defendant Bank cannot dispute the conduct alleged in paragraphs 49-51, as the

conduct is described in the Statement of Facts in the Deferred Prosecution Agreement.21

        53.     This manipulative strategy injured Plaintiffs and the Class by causing them to

transact in NYMEX and COMEX precious metals futures and options contracts at artificial prices

and thereby suffer monetary losses.

        54.     Through their manipulative conduct, Defendants unlawfully increased their profits

at the expense of Plaintiffs and the Class. As a result of Defendants’ sophisticated manipulative

strategy, innocent market participants such as Plaintiffs who traded NYMEX and COMEX

precious metals futures and options contracts, traded at artificial prices throughout the Class Period

caused by Defendants’ manipulation.

                               CLASS ACTION ALLEGATIONS

        55.     Plaintiffs bring this action on behalf of itself, and all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of the following Class:

        All persons and entities that were injured by Defendants’ illegal activities who
        purchased or sold any NYMEX platinum futures contract, NYMEX palladium
        futures contract, COMEX silver futures contract, COMEX gold futures contract, or
        any option on those futures contracts, during the period of at least January 2008
        through at least July 2016.

        56.     Excluded from the Class are Defendants, their officers and directors, management,

employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge presiding over this


21
        U.S. v. Bank of Nova Scotia, No. 20-cr-707, ECF No. 2 Attachment A at ¶¶ 4-5.
                                                 12
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 13 of 21 PageID: 13



action, his or her law clerks, spouse, any other person within the third degree of relationship living

in the Judge’s household, the spouse of such person, and the United States Government.

       57.     The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiffs,

Plaintiffs believe that at least hundreds, if not thousands, of geographically dispersed Class

members transacted in NYMEX platinum futures contracts, NYMEX palladium futures contracts,

COMEX silver futures contracts, COMEX gold futures contracts, or any option on those futures

contracts throughout the Class Period.

       58.      Plaintiffs’ claims are typical of the claims of the other members of the Class.

Plaintiffs and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law as complained of herein. The injuries and damages of

each member of the Class were directly caused by Defendants’ wrongful conduct in violation of

the laws as alleged herein.

       59.      Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs are adequate representatives of the Class and have no interests that are adverse to

the interests of absent Class members. Plaintiffs have retained counsel competent and experienced

in class action litigation, including commodity futures manipulation class action litigation.

       60.     Common questions of law or fact exist as to Plaintiffs and all Class members, and

these common questions predominate over any questions affecting only individual members of the

Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

       a.      Whether Defendants manipulated the price of NYMEX platinum futures contract(s),

               NYMEX palladium futures contract(s), COMEX silver futures contract(s),

                                                 13
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 14 of 21 PageID: 14



               COMEX gold futures contract(s), or the price of options on those futures contracts,

               in violation of the CEA;

       b.     Whether Defendants manipulated the price of NYMEX platinum futures contract(s),

               NYMEX palladium futures contract(s), COMEX silver futures contract(s),

               COMEX gold futures contract(s), or the price of options on those futures contracts,

               to be artificial;

       c.      Whether such manipulation caused a cognizable injury under the CEA;

       d.      Whether Defendants’ unlawful conduct caused actual damages to Plaintiffs and the

               Class;

       e.      Whether Defendants were unjustly enriched at the expense of Plaintiffs and

               members of the Class;

       f.      The operative time period and extent of Defendants’ unlawful conduct; and

       g.      The appropriate nature and measure of Class-wide relief.

       61.     A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class action

will permit a “large number” of similarly situated persons to adjudicate their common claims in a

single forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the adjudication of

claims by many class members who could not afford individually to litigate claims such as those

asserted in this Complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for the Defendants.

                                                14
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 15 of 21 PageID: 15



        62.      Plaintiffs are unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                               FRAUDULENT CONCEALMENT

        63.     The applicable statutes of limitations relating to the claims for relief alleged in

herein were tolled because of fraudulent concealment involving both active acts of concealment

by Defendants and inherently self-concealing conduct.

        64.     Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX Precious Metals Futures

Contracts at a certain price, even though they secretly had no intent of transacting at that level. At

no point did Defendants disclose that they placed these orders to manipulate the prices of NYMEX

and COMEX Precious Metals Futures Contracts. Because of such fraudulent concealment, and the

fact that Defendants’ manipulation is inherently self-concealing, Plaintiffs and the members of

the Class could not have discovered the existence of Defendants’ manipulation any earlier than the

date of the public disclosures thereof. As a result, Plaintiffs and the Class had no knowledge of

Defendants’ unlawful and self-concealing manipulative acts and could not have discovered the

same by the exercise of due diligence on or before August 19, 2020 when the United States filed

in the District of New Jersey the Criminal Information and Deferred Prosecution Agreement.

        65.     As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiffs assert the tolling of the applicable

statute of limitations affecting the rights of the causes of action asserted by Plaintiffs.

        66.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.




                                                  15
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 16 of 21 PageID: 16



                                      FIRST COUNT
     (Manipulation in Violation of The Commodity Exchange Act 7 7 U.S.C. § 1 et seq.)
                                (As against All Defendants)

       67.      Plaintiffs reallege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       68.     Defendants through their acts alleged herein, from at least January 2008 through at

least July 2016 specifically intended to and did cause unlawful and artificial prices of NYMEX

platinum futures contracts, NYMEX palladium futures contracts, COMEX silver futures contracts,

COMEX gold futures contracts, and options on those futures contracts, in violation of the CEA, 7

U.S.C. § 1, et seq., through their use of fictitious buy and sell orders and other manipulative

conduct.

       69.     Defendants manipulated the price of a commodity in interstate commerce or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

       70.     During the Class Period, the prices of NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts, did not result from the legitimate market

information and the forces of supply and demand. Instead, the prices of NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, were artificially inflated, or deflated, by

Defendants’ spoofing and other manipulative trading activities.

       71.     Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled, and specifically intending to cancel those orders prior

to execution. Defendants did this with the intent to inject illegitimate information about supply and

demand into the marketplace, and to artificially move prices up or down to suit Defendants’ own

                                                  16
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 17 of 21 PageID: 17



trades and positions. As a result of these artificial prices, Plaintiffs and the Class suffered losses

on their trades in NYMEX platinum futures contracts, NYMEX palladium futures contracts,

COMEX silver futures contracts, COMEX gold futures contracts, and options on those futures

contracts.

       72.     Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX platinum futures contracts, NYMEX palladium futures

contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on those

futures contracts, throughout the Class Period and thereby caused damages to Plaintiffs and Class

members who purchased or sold such instruments at the artificially inflated or deflated prices.

       73.     At all times and in all circumstances previously alleged herein, Defendants had the

ability to cause and did cause artificial prices of NYMEX platinum futures contracts, NYMEX

palladium futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and

options on those futures contracts. Defendants, either directly and/or through their employees

and/or affiliates, were active in the markets for NYMEX platinum futures contracts, NYMEX

palladium futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and

options on those futures contracts, and were aware of the effects of spoofing and other

manipulative conduct on those markets.

       74.     By their intentional misconduct, Defendants each violated Sections 6(c), 6(d), 9(a),

and 22(a) of the CEA, 7 U.S.C. §§ 9, 13b, 13(a), and 25(a), throughout the Class Period.

       75.     As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold




                                                 17
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 18 of 21 PageID: 18



futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

       76.      Plaintiffs and members of the Class are entitled to actual damages sustained in

NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX silver futures

contracts, COMEX gold futures contracts, and options on those futures contracts for the violations

of the CEA alleged herein.

                                      SECOND COUNT
                 (Manipulation In Violation of the Commodity Exchange Act,
                        7 U.S.C. § 1, et seq. and Regulation 180.1(a))
                                 (As against All Defendants)

       77.      Plaintiffs reallege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       78.     Defendants’ unlawful conduct as described herein, including the use of

systematically submitting and cancelling spoof orders and engaging in other manipulative conduct

in order to artificially move prices for NYMEX platinum futures contracts, NYMEX palladium

futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options

on those futures contracts, constitutes the employment of a manipulative and deceptive device.

       79.     As alleged herein, Defendants acted intentionally—and, even if they are found to

not have acted intentionally, then at least acted recklessly—in employing the manipulative and

deceptive device to procure ill-gotten trading profits at the expense of Plaintiffs and the Class.

       80.     By their intentional misconduct, Defendants each violated Sections 6(c) and 22(a)

of the CEA, 7 U.S.C. §§ 9 and 25(a), throughout the Class Period.

       81.      As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold
                                                  18
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 19 of 21 PageID: 19



futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

       82.        Plaintiffs and members of the Class are entitled to damages for the violations of

the CEA alleged herein.

                                       THIRD COUNT
          (Principal-Agent Liability In Violation Of The Commodity Exchange Act
                                     7 U.S.C. § 1 et seq.)
                                (As against All Defendants)

       83.        Plaintiffs reallege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       84.        Each Defendant is liable under Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1), for

the manipulative acts of their agents, representatives, and/or other persons acting for them in the

scope of their employment.

       85.        Plaintiffs and members of the Class are entitled to damages for the violation

alleged herein.

                                         FOURTH COUNT
                                         Unjust Enrichment
                                     (As against All Defendants)

       86.        Plaintiffs reallege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       87.        Defendants benefited financially from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX platinum futures contracts, NYMEX palladium futures contracts,

COMEX silver futures contracts, COMEX gold futures contracts, and options on those futures

contracts, in an artificial direction. Defendants intended to, and did, artificially alter prices in a

direction that benefitted their trades and positions, at the expense of Plaintiffs and the Class.
                                                  19
     Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 20 of 21 PageID: 20



       88.     These unlawful acts caused Plaintiffs and other members of the Class to suffer

injury, lose money, and transact at artificial prices for in NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts.

       89.     As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiffs and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.

       90.      Each Defendant should pay restitution for its own unjust enrichment to Plaintiffs

and members of the Class.

       WHEREFORE, Plaintiffs respectfully requests that the Court grant the requested relief

as follows:

       a.      for an Order certifying this lawsuit as a class action pursuant to Rules 23(a) and

               23(b)(3) of the Federal Rules of Civil Procedure, designating Plaintiffs as the Class

               representative, and appointing their counsel as Class counsel;

       b.      for a Judgment awarding Plaintiffs and the Class damages against Defendants for

               their violations of the CEA, together with prejudgment interest at the maximum

               rate allowable by law;

       c.      for a Judgment awarding Plaintiffs and the Class restitution of any and all sums of

               Defendants’ unjust enrichment;

       d.      for an award to Plaintiffs and the Class of their costs of suit, including reasonable

               attorneys’ and experts’ fees and expenses; and

       e.      for such other relief as the Court deems just and proper.




                                                20
      Case 3:20-cv-11059 Document 1 Filed 08/21/20 Page 21 of 21 PageID: 21



                                DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury

trial as to all issues.

                                             CARELLA, BYRNE, CECCHI,
                                             OLSTEIN, BRODY & AGNELLO
                                             Attorneys for Plaintiffs and the Proposed Class


                                             By:     /s/ James E. Cecchi
                                                     JAMES E. CECCHI
Dated: August 21, 2020


                                             Linda P. Nussbaum
                                             NUSSBAUM LAW GROUP, P.C.
                                             1211 Avenue of the Americas, 40th Floor
                                             New York, NY 10036
                                             Tel.: 917-438-9189
                                             lnussbaum@nussbaumpc.com
                                             Attorneys for Plaintiffs and the Proposed Class




                                                21
